Title: From John Adams to Alexander Bryan Johnson, 10 March 1821
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Montezillo March 10th. 1821

I received your letter this morning of March 1st. and congratulate you on the birth of another Son, and condole with you on the illness of your father; we must sing of mercy & judgement together from the cradle to the grave, and we must bend our minds to a perfect resignation; nothing short of this, will procure us the happiness of which our nature is capable in this world.
The name you have given to your child will not be of any injury, though it will do it little good, for notwithstanding the disposition you speak of, to do justice to that name, yet it never was, and never will be much beloved, or esteemed, in this Country; I fear it has been too much slandered, and abused in writings, that cannot all of them perish; it is however a heart felt satisfaction to me to find that my principles, systems, and writings, are now respected in the world, adopted and spreading, because I beleive them calculated for the benefit of mankind; as to me they are of no consequence, for I Shall very soon follow your departed, beloved son, and meet him with his Great Grandmother; and a crowd of other relations, and friends, who have gone before me, where Slander and Panegyric, will be heard no more; Tell Abby not to despair, there is time enough for Daughters.
With respects, and regard, to your family I am / your affectionate Grand Father

John Adams